EMILIO M. GARZA, Circuit Judge,
dissenting:
“[I]t is an essential part of adjudication to draw distinctions, including fine ones, in *296the process of interpreting the Constitution.” Walz v. Tax Comm’n, 397 U.S. 664, 679, 90 S.Ct. 1409, 1416, 25 L.Ed.2d 697 (1970). The present Establishment Clause controversy serves as a reminder of this responsibility. Unlike prior cases, it involves neither religious exercises in public schools, see, e.g., Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), the teaching or display of religious subject matter in public schools, see, e.g., Edwards v. Aguillard, 482 U.S. 578, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987); Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980), a “released time” program to accommodate religious instruction of public school students, see Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952), religious displays that the government either sponsors or allows on public property, see County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989); Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984), delegation of government power to religious organizations, see Larkin v. Grendel’s Den, Inc., 459 U.S. 116, 103 S.Ct. 505, 74 L.Ed.2d 297 (1982), a government policy or program that benefits religion, see, e.g., Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971); Board of Educ. v. Allen, 392 U.S. 236, 88 S.Ct. 1923, 20 L.Ed.2d 1060 (1968); McGowan v. Maryland, 366 U.S. 420, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961), the governmént’s refusal to provide a benefit to religious groups, see, e.g., Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995), nor a requirement that a person attest to a particular religious belief to hold public office, see Torcaso v. Watkins, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961). It concerns a public school program affording students and clergy the opportunity to discuss civic values. Instead of responding to this unique situation with a meticulous assessment of how each aspect of the program mirrors or differs from the government policies and practices at issue in earlier cases, the majority fixates on a few pieces of evidence and disregards critical parts of the summary judgment record. .This incomplete analysis precipitates a decision contrary to Establishment Clause jurisprudence. I therefore dissent.
I
Dr. Carrol A. Thomas, Jr., the superintendent of the Beaumont Independent School District (“BISD” or “school district”), announced the “Clergy in Schools” program (“CIS” or “Program”) before the start of the 1996-97 school year. He planned for members of the local clergy to visit every secondary school at least twice a year and every elementary school at least once a year during school hours to discuss civic values with a group of 25 to 35 students.1 He envisaged the clergy using their exceptional listening and communication skills to “have students open up to them and convince ... [students] that there is a better way to conduct themselves.”
CIS was one of many BISD volunteer programs. For each program, the school district recruited only members of a particular constituency as volunteers,2 gave each student asked to participate the option of declining to do so, and required the attendance of a school official during meetings between students and volunteers to insure that no problems arose.
Dr. Thomas invited members of the local clergy to an orientation session on CIS at BISD’s administration building. During this event, he described the Program’s philosophy. Participants brainstormed about CIS’s strengths, identified problems facing youth, defined their expectations for CIS, *297reviewed the agenda for a typical school visit, explored the topics that students had proposed for discussion, and talked about how to avoid a church-state conflict.
Clergy members wanting to join the Program later attended a one-hour training session held at a local church. Dr. Thomas went over a list of “Do’s” and “Don’ts.” The “Don’ts” included prohibitions against “wearing] clothing which would advertise your church,” “talk[ing] about when your church services meet,” and “offering] to pray with a student.” Everyone agreed that volunteers would decline requests from students to pray.
Besides the admonitions given at the training session, other safeguards were implemented to protect against CIS touching on religious matters. Volunteers refrained from mentioning their religious affiliations to students. After receiving a letter from the attorney of a concerned parent,3 Dr. Thomas instructed volunteers not to discuss topics “such as; [sic] abortion, sex education, etc.” He also told them that a flyer entitled “Reasons for a School-Church Alliance” that was distributed at the training session “had been furnished to-school district officials by a well-meaning PTA president” and that “the information in [it] ... was not intended to be used ... in ... discussions with students.” 4
The school district distributed a “Fact Sheet” that emphasized CIS’s non-religious focus after a volunteer quoted the Bible during one of the first sessions with students. The “Fact Sheet” declared that the Program sought to provide “a positive forum which contributes to open dialogue of students discussing concerns and problems of the 21st century,” to create a meaningful dialogue between clergy and students, .to make schools safer, and to give the clergy a volunteer opportunity. It included the following set of expectations for volunteers: be a positive role model for students; show concern for students’ success; provide academic support for students; be aware of what is happening in the schools; provide a safe and secure atmosphere for students; provide a positive means for obtaining desired student behavior; and help students gain an understanding of the real world. It listed alcohol, diversity, divorce, dress code, drugs, gossip, harassment, jealousy, peer pressure, racial issues, self-discipline, self-esteem, setting goals, stereotyping, respect, the reasons for rules, unity, and violence as possible discussion topics suggested by students.
The “Fact Sheet” stressed that CIS did not concern religious issues. In explaining the Program’s rationale, it stated:
Noting the current issues students are presently facing, BISD wanted to provide opportunities for students to dialogue with skilled resources in the community. Because the Clergy has the natural skills of listening and communicating, BISD chose to tap this resource which has been previously not used to its fullest. In an effort to respect the separation of church and state, the Clergy in Schools program was reviewed by the school attorney. This is a program designed to provide volunteer opportunities for Clergy and is not a religious program.
In setting out the Program guidelines, the “Fact Sheet” stated that “[t]here will be no discussion of religion during the dialogue.” It also reiterated the “Do’s” and “Don’ts” reviewed at the training session, and added, “Don’t discuss religion or quote passages from any religious material.”
Despite the school district’s effort to insure that CIS respected the Establishment Clause, a number of circumstances led some people to conclude that the Program was intended to provide clergy with a forum in which to proselytize students. *298At a luncheon held at a local church shortly after his hiring as superintendent, Dr. Thomas expressed a desire for prayer to return to the schools.5 The school district neither contacted parents directly about the creation of CIS6 nor required parental consent for a student to partake in a CIS session.7 BISD officials distributed the “Reasons for a School-Church Alliance” flyer at the training session. During the same meeting, Dr. Thomas asked volunteers to preach about alcohol and drug abuse during upcoming worship services. Dr. Thomas also did not reply to communications from some parents and the Houston office of the Anti-Defamation League (“ADL”) expressing concern about the constitutionality of CIS.8 Finally, he had the school district’s attorney meet with volunteers to explain why the Program was constitutional.
The plaintiffs, all of whom are students enrolled in Beaumont public schools, sued BISD, seeking declaratory and injunctive relief.9 They alleged that the Program violated the Establishment Clause,10 as well as Article I, § 6, of the Texas Constitution.
The plaintiffs filed a motion for a temporary restraining order (“TRO”) to prevent CIS from continuing. BISD officials, several members of the local clergy, and the parent of one of the plaintiffs testified during an evidentiary hearing on the motion. The plaintiffs emphasized that they “did not have any ... hostility or antagonism to clergy members being volunteers in public schools.” They stated that their concern arose from the fact that only clergy members could volunteer for CIS.11 This situation, in their opinion, offended the Establishment Clause because it created the impression that BISD was endorsing religion over non-religion. The plaintiffs posited that the addition of persons from non-religious walks-of-life would remove any inkling of favoritism. The district court denied the motion for a TRO.12
The plaintiffs and BISD submitted cross-motions for summary judgment. Included among the plaintiffs’ summary judgment materials was a letter Dr. Thomas had sent to the clergy after the commencement of litigation that asked them to help in preparing students for the Texas Assessment of Academic Skills test (“TAAS”) and evidence disclosing that the school district’s attorney had briefed 'school officials and volunteers on the litigation.
*299The district court granted summary judgment to BISD. It held that the plaintiffs lacked standing because they had suffered no injury in fact. This determination rested on numerous factual findings, including that the plaintiffs “ha[d] not been selected to participate in the program” and that “[sjtudent participation in the program is voluntary.” The district court alternatively held CIS in compliance with the Establishment Clause, concluding that the Program “is a secular program with appropriate goals and guidelines,” “has a permissible secular purpose of teaching civic values and virtues,” “neither advances nor inhibits religion,” and “has sufficient guidelines to ensure no excessive entanglement between church and state.” The plaintiffs timely appealed.13
II
We review a grant of summary judgment de novo. See United States v. Johnson, 160 F.3d 1061, 1063 (5th Cir.1998). Summary judgment occurs when “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed. R.Civ.P. 56(c). Substantive law identifies the facts that are material. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202, 211-12 (1986). A dispute over a material fact is genuine only if the evidence in the summary judgment record suffices for a reasonable fact-finder to return a verdict in favor of the nonmoving party. See id. The inquiry at the summary judgment stage of litigation therefore centers on whether the evidence presents a sufficient disagreement to require submission to the fact-finder or whether it is so one-sided that the moving party must prevail as a matter of law. See id. at 251-52, 106 S.Ct. at 2512, 91 L.Ed.2d at 213-14.
The actual operation of the summary judgment standard depends on which par*300ty bears the burden of proof at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265, 273 (1986). In this ease, the plaintiffs bear the burden of proof on both standing and their Establishment Clause claim. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 2136-37, 119 L.Ed.2d 351, 363-65 (1992) (standing case); Adickes v. S.H. Kress & Co., 398 U.S. 144, 150, 90 S.Ct. 1598, 1604, 26 L.Ed.2d 142, 150 (1970) (§ 1983 case). Therefore, to carry its summary judgment burden, BISD — as the moving party — either must affirmatively offer evidence that undermines one or more of the essential elements of the plaintiffs’ case, or must demonstrate that the evidence in the summary judgment record falls short of establishing an essential element of the plaintiffs’ case. See International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264 (5th Cir.1991). If it does so, then the plaintiffs — as the nonmoving parties — must point to evidence sufficient for a reasonable fact-finder to decide in their favor. See id. A scintilla of evidence is not enough to carry this burden. See Anderson, 477 U.S. at 252, 106 S.Ct. at 2512, 91 L.Ed.2d at 214. Nor are conclusory allegations, speculation, and unsubstantiated assertions. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir.1996) (en banc).
We only consider the evidentiary record before the district court in reviewing a summary judgment ruling. See Topalian v. Ehrman, 954 F.2d 1125, 1131-32 n. 10 (5th Cir.1992). We draw all reasonable inferences from the evidence in favor of the nonmoving party, but refrain from weighing the evidence or resolving credibility questions. See Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 468-69, 112 S.Ct. 2072, 2083, 119 L.Ed.2d 265, 284-85 (1992); Anderson, 477 U.S. at 249, 106 S.Ct. at 2511, 91 L.Ed.2d at 212.
III
“Article III of the Constitution limits the ‘judicial power’ of the United States to the resolution of ‘cases’ and ‘controversies.’ ” Valley Forge Christian College v. Americans United for Separation of Church & State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757, 70 L.Ed.2d 700, 708-09 (1982). The doctrine of standing puts this restriction in concrete terms. See Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343, 354 (1975). To prove standing, the party asserting federal jurisdiction must show that: (1) he personally has suffered some actual or threatened injury (i.e., an injury in fact); (2) a causal connection exists between the injury and the conduct at issue; and (3) it is likely that the injury will be redressed by a favorable decision. See Lujan, 504 U.S. at 560-61, 112 S.Ct. at 2136, 119 L.Ed.2d at 363-65; Valley Forge, 454 U.S. at 472, 102 S.Ct. at 758, 70 L.Ed.2d at 709.
BISD maintains that the plaintiffs do not have standing because they have suffered no injury in fact. In support, it points to the voluntariness of student participation in CIS, the plaintiffs’ lack of involvement in CIS, and the absence of evidence showing that the plaintiffs are taxpayers. The majority rejects this contention, finding that the plaintiffs face a real threat of injury because psychological pressure from their peers and school authorities will induce them to accept an offer to become involved in the Program.14
Unlike the majority, I find the school district’s contention persuasive. A student suffers an injury in fact when he is “subjected to unwelcome religious exercises or ... forced to assume special burdens to avoid them.” Valley Forge, 454 U.S. at 486 n. 22, 102 S.Ct. at 766 n. 22, 70 L.Ed.2d at 718 n. 22. Neither one of these circumstances arises here. The evidence nowhere discloses that the plaintiffs have *301attended a CIS session. Cf. Murray v. City of Austin, Tex., 947 F.2d 147, 150, 151-52 (5th Cir.1991) (finding standing where the plaintiff had personal contact with an objectionable religious symbol). It also is insufficient for a reasonable fact-finder to conclude that psychological pressure will induce the plaintiffs to participate if asked to do so.15 Nor does the evidence show that the plaintiffs must assume a special burden if they decline to join; that is, nothing in the summary judgment record indicates that those students who opt out must follow a routine different from that of the majority of students. See Lee v. Weisman, 505 U.S. 577, 584, 594-96, 112 S.Ct. 2649, 2654, 2659-60, 120 L.Ed.2d 467, 478-79, 485-87 (1992) (finding dissenter to possess standing where she was faced with the prospect of either not attending her high school graduation or excusing herself’ from part of it to avert participating in prayers); School Dist. v. Schempp, 374 U.S. 203, 205-08, 211-12 & n. 9, 83 S.Ct. 1560, 1562-64, 1565-66 & n. 9, 10 L.Ed.2d 844, 848-50, 851-52 & n. 9 (1963) (finding dissenters to possess standing where they were excused from participating with other students in a daily Bible reading that was made either over the intercom system, in the classroom, or during opening exercises).
I also agree with BISD that the plaintiffs have failed to adduce any evidence demonstrating that they have suffered injury as taxpayers. To establish standing as a state or municipal taxpayer, a party must show that (1) he pays taxes to the relevant government entity, and (2) the expenditure of tax revenues on the government policy or practice to which he objects. See Doe v. Duncanville Indep. Sch. Dist., 70 F.3d 402, 408 (5th Cir.1995). The plaintiffs fail to satisfy this standard’s first element. None of the evidence indicates that they pay taxes that go to BISD.16 See Doremus v. Board of Educ.of Borough of Hawthorne, 342 U.S. 429, 435, 72 S.Ct. 394, 397-98, 96 L.Ed. 475, 480 (1952) (stating that taxpayer standing turns on the “possession of the requisite financial interest that is, or is threatened to be, injured by unconstitutional conduct”); Freedom From Religion Found., Inc. v. Zielke, 845 F.2d 1463, 1470 (7th Cir.1988) (finding that the plaintiff did not have taxpayer standing because she failed to allege or prove that she was a municipal taxpayer); Protestants & Other Ams. United for Separation of Church & State v. Watson, 407 F.2d 1264, 1265-66 (D.C.Cir.1968) (directing the district court to dismiss for lack of taxpayer standing “[i]f [the plaintiff] ... is not a taxpayer”).
The district court correctly held that the plaintiffs lack standing. This circumstance should bring our review of this appeal to an end. The majority, however, decides that the district court erred in finding no standing, and proceeds to rule on the merits. This disposition results in serious harm to our Establishment Clause jurisprudence.
IV
The Establishment Clause, a part of the First Amendment to the United States Constitution, provides: “Congress shall make no law respecting an establishment of religion....” 17 U.S. Const, amend. I. *302This prohibition seeks to guarantee that the government is neutral toward religion. See Everson v. Board of Educ. of Ewing Tp., 330 U.S. 1, 15, 18, 67 S.Ct. 504, 511, 513 91 L.Ed. 711, 723 (1947) (“Neither [a state nor the federal government] can pass laws which aid one religion, aid all religions, or prefer one religion over the other.”) (“[The Establishment Clause] ... requires the state to be neutral in its relations with groups of religious believers and non-believers....”). However, it does not absolutely bar the public and religious spheres from interacting. See Zorach, 343 U.S. at 312, 72 S.Ct. at 683, 96 L.Ed. at 961 (“The First Amendment, however, does not say that in every and all respects there shall be a separation of Church and State.”).
The qualified nature of the Establishment Clause explains the Supreme Court’s struggle over the years to formulate a standard for reviewing claims alleging a violation of the Establishment Clause. In 1971, the Court, looking to the factors that had influenced its prior decisions, announced the following three-part test (“the Lemon test”) to gauge the permissibility of a government policy or practice under the Establishment Clause: (1) the policy or practice must have a secular purpose; (2) its principal or primary effect must be one that neither advances nor inhibits religion; and (3) it must not foster an excessive government entanglement with religion. See Lemon, 403 U.S. at 612-13, 91 S.Ct. at 2111, 29 L.Ed.2d at 755-56.
Dissatisfaction with the Lemon test has led several Justices to advocate alternative analytical frameworks. Justice O’Connor has introduced the endorsement test. See Lynch, 465 U.S. at 688-94, 104 S.Ct. at 1366-70, 79 L.Ed.2d at 619-24 (1984) (O’Connor, J., concurring). Under the endorsement test, “Lemon’s inquiry as to the purpose and effect of a [government policy or practice] ... requires courts to examine whether government’s purpose is to endorse religion and whether the [policy or practice] ... actually conveys a message of endorsement.”18 Wallace v. Jaffree, 472 U.S. 38, 69, 105 S.Ct. 2479, 2496, 86 L.Ed.2d 29, 51-52 (1985) (O’Connor, J., concurring in the judgment).
Justice Kennedy also has promoted a different approach, known as the coercion test. See Lee, 505 U.S. at 587, 112 S.Ct. at 2655, 120 L.Ed.2d at 480-81. His standard focuses on whether or not a government policy or practice concerning religion forces an individual to support or to participate in any religion or its exercise. See Allegheny, 492 U.S. at 659-63, 109 S.Ct. at 3136-38, 106 L.Ed.2d at 537-40 (Kennedy, J., concurring in the judgment in part and dissenting in part).
Although the Lemon test endures, Justices O’Connor and Kennedy have attracted support for their respective alternatives.19 See Jones v. Clear Creek Indep. Sch. Dist., 977 F.2d 963, 966 (5th Cir.1992). We consequently resort to the Lemon, endorsement and coercion tests when reviewing an Establishment Clause case. See Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 278-79 (5th Cir.1996).
V
The first prong of the Lemon test requires a government policy or practice to have a secular purpose. See Lemon, 403 U.S. at 612, 91 S.Ct. at 2111, 29 L.Ed.2d 745. Only legislation or state action “moti*303vated wholly by religious considerations” contravenes this demand.20 Lynch, 465 U.S. at 680, 104 S.Ct. at 1362-63, 79 L.Ed.2d at 614-15. Before finding compliance with the first prong, we must assure ourselves that the government’s stated secular purpose is sincere, not a sham. See Edwards, 482 U.S. at 586-87, 107 S.Ct. at 2579, 96 L.Ed.2d at 520-22. We examine the legislative text, the legislative history, and the interpretation of the legislation by the responsible administrative agency to determine if a secular purpose is sincere. See id. at 594, 107 S.Ct. at 2583, 96 L.Ed.2d at 525-26.
The majority refrains from deciding whether or not CIS satisfies the Lemon test’s purpose prong. However, it still observes that the following “constitutes strong evidence” of a religious intent: (1) Dr. Thomas’ remark in support of school prayer; (2) BISD’s provision of the “Reasons for a School-Church Alliance” flyer to volunteers; and (3) BISD’s practice of allowing students to decline invitations to meet with volunteers.21
I find the evidence insufficient to create a fact issue on BISD’s purpose in establishing the Program. The summary judgment record discloses an intention to achieve numerous secular purposes.22 Dr. *304Thomas admittedly did state a desire for the return of school prayer shortly after he was named BISD’s superintendent. However, the subsequent implementation of CIS shows an unwavering commitment to a secular focus. Both the orientation and training sessions included segments on the need to keep discussions with students free of religious matters. Upon learning that the Bible was quoted during one of the first CIS sessions, BISD issued the “Fact Sheet,” which not only listed all of the Program’s secular goals, but also stressed its non-religious character. Similarly, Dr. Thomas directed volunteers to refrain from talking about topics implicating religious beliefs, and disavowed the “Reasons for a School-Church Alliance” flyer after a parent expressed concern about these matters.
The evidence, taken in its entirety, is so one-sided that a reasonable fact-finder can only decide that the motives for CIS were not wholly religious. Dr. Thomas’ endorsement of prayer, in school and the distribution of the “Reasons for a School-Church Alliance” flyer are legally insufficient to prove an exclusively sectarian purpose. Nor does BISD’s practice of permitting students to forego participation in the Program carry the plaintiffs’ summary judgment burden. As this feature is common to all BISD volunteer programs, a reasonable fact-finder cannot infer a wholly religious motivation from it. The district court therefore did not err in concluding that CIS “is a secular program with appropriate goals and guidelines” and “has a permissible secular purpose of teaching civic values and virtues.”
VI
The second prong of the Lemon test mandates that the primary effect of a government policy or practice be one that neither advances nor inhibits religion. See Lemon, 403 U.S. at 612, 91 S.Ct. at 2111, 29 L.Ed.2d at 755. Its concern is whether or not legislation or state action has the direct or immediate effect of promoting religion. See Committee for Pub. Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 783 n. 39, 93 S.Ct. 2955, 2971 n. 39, 37 L.Ed.2d 948, 969 n. 39 (1973). We do not find an Establishment Clause violation when religion only benefits indirectly or incidentally. See id. at 775, 93 S.Ct. at 2967, 37 L.Ed.2d at 964.
The majority determines that CIS “flunks the primary effect prong” because the Program is not “an indistinguishable part of a larger effort, but rather ... a ... clearly distinct and identifiable program.” The summary judgment record belies this holding. CIS represents one of numerous volunteer programs that BISD has created. Each volunteer program gives a certain constituency an opportunity to provide students with the benefit of the particular expertise of its members. Inviting the clergy to contribute to this broad-based effort provides no more than an indirect or incidental benefit to religion.23 See Widmar v. Vincent, 454 U.S. 263, 274, 102 S.Ct. 269, 277, 70 L.Ed.2d 440, 450 (1981) (“The provision of benefits to so broad a spectrum of groups is an important index of secular effect.”); Roemer v. Board of Pub. Works, 426 U.S. 736, 746-47, 96 S.Ct. 2337, 2344-45, 49 L.Ed.2d 179, 187-88 (1976) (“[Rjeligious institutions need not be quarantined from public benefits that are neutrally available to all.... [Our *305prior decisions have] put to rest any argument that the State may never act in such a way that has the incidental effect of facilitating religious activity.”). The district court therefore correctly concluded that CIS “neither inhibits nor advances religion.”
VII
In addressing the effect prong of the Lemon test and responding to this dissent, the majority holds that the exclusive use of clergy to lead discussions with students on civic virtue is a fatal defect of CIS. In doing so, it implicitly embraces the position that the Establishment Clause forbids the “use [of] essentially religious means to serve governmental ends where secular means would suffice.”24 Schempp, 374 U.S. at 294-95, 83 S.Ct. at 1609-10, 10 L.Ed.2d at 899-900 (Brennan, J., concurring); see also Karen B. v. Treen, 653 F.2d 897, 901 (5th Cir. Unit A Aug.1981) (“the state cannot employ a religious means to serve otherwise legitimate secular interests”), aff'd, 455 U.S. 913, 102 S.Ct. 1267, 71 L.Ed.2d 455 (1982) (mem.).25
The religious-means-secular-ends test underlying the majority’s discussion is no longer viable. See Gonzales v. North Township, 4 F.3d 1412, 1423 n. 11 (7th Cir.1993). Although the Court applied the test (without citation to authority) in Larkin v. Grendel’s Den, Inc., 459 U.S. 116, 123-24, 103 S.Ct. 505, 510-11, 74 L.Ed.2d 297, 304-05 (1982), it subsequently declined to do so in Lynch v. Donnelly, 465 U.S. 668, 681 n. 7, 104 S.Ct. 1355, 1363 n. 7, 79 L.Ed.2d 604, 615 n. 7 (1984). Justice Blackmun tried to resuscitate the test in County of Allegheny v. American Civil Liberties Union Greater Pittsburgh Chapter, 492 U.S. 573, 618, 109 S.Ct. 3086, 3114, 106 L.Ed.2d 472, 510 (1989) (Blackmun, J.), but a majority of the Court opposed him.26 Justice O’Connor called the test *306“too blunt an instrument for Establishment Clause analysis, which depends on sensitivity to context and circumstances presented by each case.” Id. at 636-37, 109 S.Ct. 3086, 3124, 106 L.Ed.2d at 522-23 (O’Connor, J., concurring in part and concurring in the judgment). Justice Kennedy, joined by Chief Justice Rehnquist, and Justices White and Scalia, also objected. See id. at 676-77, 109 S.Ct. at 3145, 106 L.Ed.2d at 548-49 (Kennedy, J., concurring in the judgment in part and dissenting in part). In passing, he noted that “a majority of the Court today rejects Justice BLACKMUN’s approach.... ” Id. at 676 n. 12, 109 S.Ct. at 3145 n. 12, 106 L.Ed.2d at 549 n. 12 (Kennedy, J., concurring in the judgment in part and dissenting in part). Lynch and Allegheny therefore marked the death-knell for the religious means-secular ends test.
Even if the religious-means-secular-ends test is applicable, the majority still errs. Agreeing with the plaintiffs, it views BISD’s exclusive reliance on the clergy to lead discussions with students on civic values as analogous to using the Bible or a prayer to further a secular goal such as promoting morality or enhancing awareness of the spiritual dimensions of human nature. See Schempp, 374 U.S. at 223-24, 83 S.Ct. at 1572, 10 L.Ed.2d at 858-59; Karen B., 653 F.2d at 899-901. Beneath this perception lies the assumption that the clergy are incapable of expounding on civic values from anything but a religious perspective.
I reject the majority’s position. That civic values bear a close relationship to certain religious beliefs proves neither that CIS lacks a secular purpose nor that its primary effect is the advancement of religion. BISD may advocate civic values that “merely happenf ] to coincide or harmonize with the tenets of some or all religions.”27 McGowan, 366 U.S. at 442, 81 S.Ct. at 1113, 6 L.Ed.2d at 408-09; see also Brown v. Woodland Jt. Unified Sch. Dist., 27 F.3d 1373, 1380-81 (9th Cir.1994) (discussing cases). Moreover, relying solely on the clergy to lead discussions on civic values by itself does not transmute the Program into a religious activity. See Bowen v. Kendrick, 487 U.S. 589, 613, 108 S.Ct. 2562, 2576, 101 L.Ed.2d 520, 543 (1988); cf. Agostini v. Felton, 521 U.S. 203, 234, 117 S.Ct. 1997, 2016, 138 L.Ed.2d 391, 421 (1997) (“we no longer presume that public employees will inculcate religion simply because they happen to be in a sectarian environment”). “It long has been established ... that the State may send a cleric, indeed even a clerical order, to perform a wholly secular task.” Roemer, 426 U.S. at 746, 96 S.Ct. at 2344, 49 L.Ed.2d at 187-88. Finally, the volunteers do not patently evince religiousness. They refrain from revealing their religious affiliation to students, and the summary judgment record does not include evidence suggesting that students possess independent knowledge of the religious backgrounds of the volunteers. Given these circumstances, no basis exists for finding that the clergy serve as a religious means to achieve secular ends.
The majority wrongly holds that the exclusive use of clergy renders the Program in violation of the Establishment Clause. Indeed, under its rationale, luminaries such as the late Reverend Martin Luther King, Jr., and Archbishop Desmond Tutu could not meet individually with students to talk about civic values. The Establishment Clause does not mandate such an absurd result.
VIII
The Lemon test’s final prong directs the government to avoid excessive entangle*307ment with religion. See Lemon, 403 U.S. at 612-13, 91 S.Ct. at 2111, 29 L.Ed.2d at 755-56. The degree of entanglement between the public and religious sectors varies with the degree to which the government policy or practice impacts religion. See Agostini 521 U.S. at 230-34, 117 S.Ct. at 2014-15, 138 L.Ed.2d at 418-21. Despite this correlation, the final prong focuses on distinct issues. It considers the administrative consequence of a relationship between the government and religion — that is, the extent to which public and religious organizations find themselves involved in each other’s affairs as a result of a government policy or practice.28 See Lemon, 403 U.S. at 615, 91 S.Ct. at 2112, 29 L.Ed.2d at 757. Excessive entanglement also contemplates the potential for legislation or state action to foment political division along religious lines. See id. at 403 U.S. at 622-23, 91 S.Ct. at 2115-16, 29 L.Ed.2d at 761-62. This second issue becomes germane when the government directly subsidizes religious institutions. See Lynch, 465 U.S. at 684, 104 S.Ct. at 1365, 79 L.Ed.2d at 616-17. Rancor surrounding litigation involving an Establishment Clause claim cannot evince political divisiveness.29 See id. at 684-85, 104 S.Ct. at 1365, 79 L.Ed.2d at 616-18.
The majority holds that CIS “patently violates” the Lemon test’s final prong because BISD officials “are intimately and continuously involved in an overt and highly visible manner in designing and administering the Program.” Once again, the summary judgment record refutes the majority’s determination.
The majority bases its decision in part on immaterial evidence. Dr. Thomas admittedly asked the clergy to preach about alcohol and illegal drugs and to help students prepare for TAAS. However, neither request evinces a problematic commingling of church and state, for he left the decisions to preach about alcohol and illegal drugs and to provide educational support to students to the discretion of the clergy.
The majority also ignores Agostini v. Felton, 521 U.S. 203, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997). Agostini involved a federal program that channeled funds for certain instructional services through the states to localities. See id. at 207-09, 117 S.Ct. at 2003, 138 L.Ed.2d at 404-06. The enabling statute directed that the services “be ‘secular, neutral, and nonideological,’ ” and be made available to all eligible children, including those enrolled in private schools. Id. at 209-12, 117 S.Ct. at 2004, 138 L.Ed.2d at 405-07. To comply with the statute, New York City instructed teachers who chose to provide services at private schools “not [to] introduce any religious matter into their teaching or become involved in any way with the religious activities of the private schools.” Id. It also required that classrooms used by the program be free of religious symbols. See id. Finally, it sent a field supervisor to visit each teacher’s classroom at least once a month without prior notice. See id. at 212-14, 117 S.Ct. at 2005, 138 L.Ed.2d at 407-09. The Court upheld this implementation strategy, finding no excessive entanglement. See id. at 232-36, 117 S.Ct. at 2015-16, 138 L.Ed.2d at 420-22.
*308Agostini demonstrates that CIS does not result in excessive entanglement. Like New York City, BISD prohibits the mention of religious subjects. The restriction on religious garb and the silence of CIS volunteers as to their religious affiliation parallel New York City’s proscription against religious symbols in classrooms. New York City’s oversight of its teachers was less intrusive than BISD’s monitoring of CIS sessions. This distinction, however, fails to lead to the conclusion that the Program entails excessive entanglement. As with all volunteer programs, school officials monitor CIS sessions to insure that no problems arise. Cf. Board of Educ. of Westside Community Schs. v. Mergens, 496 U.S. 226, 252-53, 110 S.Ct. 2356, 2373, 110 L.Ed.2d 191, 217-18 (1990) (plurality) (finding no excessive entanglement where statute allowed a teacher to attend a religious student club’s meetings “merely to ensure good order and good behavior”). Indeed, other aspects of CIS that the majority deems objectionable — the recruitment of volunteers from one constituency; the allocation of public school facilities, personnel and time to CIS; and the manner in which students become participants in CIS — also are characteristics common to all volunteer programs. As such, they too fail to evince excessive entanglement. Cf. Roemer, 426 U.S. at 764, 96 S.Ct. at 2353, 49 L.Ed.2d at 197-98 (finding no excessive entanglement where the government’s contacts with a religiously-affiliated college were “not likely to be any more entangling than the inspections and audits incident to the normal process of colleges’ accreditations by the State”). The district court therefore did not err in concluding that the Program “has sufficient guidelines to ensure no excessive entanglement between church and state.”
IX
Like the Lemon test, Justice O’Connor’s endorsement test has purpose and effect prongs.30 See Lynch, 465 U.S. at 690, 104 S.Ct. at 1368, 79 L.Ed.2d at 620-21 (O’Connor, J., concurring). The purpose prong focuses on “whether [or not] the government intends to convey a message of endorsement or disapproval of religion.” Id. at 691, 104 S.Ct. at 1368, 79 L.Ed.2d at 621-22 (O’Connor, J., concurring). To determine the government’s purpose, we examine the pertinent legislative text, the legislative history, and the interpretation of the legislation by a responsible administrative agency. See Wallace, 472 U.S. at 75, 76, 105 S.Ct. at 2499, 2500, 86 L.Ed.2d at 55, 56 (O’Connor, J., concurring in the judgment). The endorsement test’s effect prong considers whether or not the government, regardless of its actual intent, communicates the message that it endorses or disapproves of religion. See Lynch, 465 U.S. at 692, 104 S.Ct. at 1369, 79 L.Ed.2d at 622 (O’Connor, J., concurring). This inquiry proceeds from the perspective of the reasonable observer, who presumably knows about the pertinent legislative text, the legislative history, and the interpretation of the legislation by a responsible administrative agency, as well as about the history and context of the community in which the case has arisen. See Capitol *309Square Review & Advisory Bd. v. Pinette, 515 U.S. 753, 780-81, 115 S.Ct. 2440, 2455-56, 132 L.Ed.2d 650, 672-73 (1995) (O’Connor, J., concurring in part and concurring in the judgment); Wallace, 472 U.S. at 76, 105 S.Ct. at 2500, 86 L.Ed.2d at 56 (O’Connor, J., concurring in the judgment).
The majority holds that CIS does not pass the endorsement test. “By adopting a counseling program specifically designed for volunteer clergy only, then underscoring [the clergy’s] ... exalted position by taking students out of academic classes at special times during the school day to participate in this project, [BISD] ... unmistakably endorse[s] religion,” it says. In arriving at this assessment, the majority accepts the plaintiffs’ argument that the exclusion of non-clergy volunteers causes the Program to convey a message in favor of religion.
The summary judgment record is at loggerheads with the majority’s determination. The evidence is legally insufficient to find that BISD intends to endorse religion. See supra Parts V & VII (discussing the legal sufficiency of the evidence as to secular purpose). Nor does it reveal that the school district conveys a message endorsing religion. CIS is one of many volunteer programs designed to use the expertise of a particular group’s members to enrich the educational experience. It resembles the other volunteer programs in that student participation is optional and a school official monitors the interaction between volunteers and students. Beyond these structural features, the Program’s history discloses an aggressive effort on the part of BISD to avoid giving the impression that it favors religion. A reasonable observer, aware of all of these facts, could conclude only that the Program does not manifest an endorsement of religion. That the clergy alone serve as volunteers is legally insufficient for him to reach the contrary determination. See Capitol Square, 515 U.S. at 782, 115 S.Ct. at 2456, 132 L.Ed.2d at 673-74 (O’Connor, J., concurring in part and concurring in the judgment) (finding that a reasonable observer cannot perceive a cross on public property as an endorsement of religion where various religious and secular groups engage in expressive conduct on the property and a disclaimer of government endorsement accompanies the display); Mergens, 496 U.S. at 251-52, 110 S.Ct. at 2372-73, 110 L.Ed.2d at 216-17 (plurality) (finding that a reasonable observer cannot perceive an endorsement of religion where student clubs cover a wide range of subjects and the school makes clear that it does not support the views of student clubs); Allegheny, 492 U.S. at 632-37, 109 S.Ct. at 3122-24, 106 L.Ed.2d at 520-23 (O’Connor, J., concurring in part and concurring in the judgment) (finding that a menorah erected on public property does not equate with an endorsement of religion because it appears with a Christmas tree and a sign saluting liberty). Therefore, the majority is incorrect in holding that CIS does not pass the endorsement test.
X
Justice Kennedy’s coercion test asks whether or not “(1) the government directs (2) a formal religious exercise (3) in such a way as to oblige the participation of objectors.” Jones, 977 F.2d at 970. It seeks to root out both direct and indirect coercion. See Lee, 505 U.S. at 592, 112 S.Ct. at 2658, 120 L.Ed.2d at 483-84; Allegheny, 492 U.S. at 660-61, 109 S.Ct. at 3137, 106 L.Ed.2d at 538-39 (Kennedy, J., concurring in the judgment in part and dissenting in part). In considering the possibility of indirect coercion, we look at the situation from the vantage point of the reasonable dissenter. See Lee, 505 U.S. at 593, 112 S.Ct. at 2658, 120 L.Ed.2d at 484-85.
The majority decides that CIS indirectly coerces students to partake in a religious activity. In doing so, it rejects BISD’s claim that allowing students to decline to join a CIS session establishes CIS as non-coercive, and surmises that fear of persecution by administrators, faculty, and other students will induce dissenters to agree to become involved in CIS.
*310Once again, the summary judgment record affords no support for the holding. The majority’s error in finding coercion becomes apparent upon comparing the evidence with the facts underlying prior opinions in which psychological pressure to conform was deemed to render a public school policy or practice coercive.
People ex rel. McCollum v. Board of Education of School Dist. No. 71, Champaign County, Ill., 333 U.S. 203, 205, 68 S.Ct. 461, 462, 92 L.Ed. 649, 655-56 (1948), concerned the permissibility of providing religious instruction on public school premises during regular hours. Students electing not to receive religious instruction left their classrooms and went elsewhere to continue their secular studies. See id. at 209, 68 S.Ct. at 464, 92 L.Ed. at 657-58. The Court invalidated the program of religious instruction. See id. at 209-12, 68 S.Ct. at 464-66, 92 L.Ed. at 657-59. In a separate opinion, Justice Frankfurter introduced the idea of students experiencing psychological coercion:
That a child is offered an alternative may reduce the constraint; it does not eliminate the operation of influence by the school in matters sacred to conscience and outside the school’s domain. The law of imitation operates, and nonconformity is not an outstanding characteristic of children. The result is obvious pressure upon the child to attend.
Id. at 227, 68 S.Ct. at 473, 92 L.Ed. at 666-67 (Frankfurter, J.).
Worry about children being induced to partake in an activity contrary to their religious beliefs arose again in Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962). The Court invalidated a requirement that students say a prayer aloud in class at the start of each school day. See id. at 422-24, 82 S.Ct. at 1262-63, 8 L.Ed.2d at 603-04. In doing so, it was unswayed by the fact that participation in the prayer was voluntary:
The Establishment Clause ... does not depend upon any showing of direct government compulsion and is violated by the enactment of laws which establish an official religion whether those laws operate directly to coerce nonobserving individuals or not. This is not to say, of course, that laws officially prescribing a particular form of religious worship do not involve coercion of such individuals. When the power, prestige and financial support of government is placed behind a particular religious belief, the indirect coercive pressure upon religious minorities to conform to the prevailing officially approved religion is plain.
Id. at 430-31, 82 S.Ct. at 1267, 8 L.Ed.2d at 607-08.
The observations in McCollum and En-gel were reiterated in School District of Abington Township, Pennsylvania v. Schempp, 374 U.S. 203, 205, 207, 211, 83 S.Ct. 1560, 1562, 1565,10 L.Ed.2d 844, 848 (1963), which involved state statutes mandating a Bible reading, without comment, each school day. Under the laws, a child not wishing to participate in the Bible reading was allowed to be excused. See id. at 205, 207, 211-12, 83 S.Ct. at 1562, 1563, 1565, 10 L.Ed.2d at 848, 849-50, 851-52. The Court overturned the statutes. See id. at 223-26, 83 S.Ct. at 1572-73, 10 L.Ed.2d at 858-61. In his concurrence, Justice Brennan found the laws’ excusal provisions inadequate to shield children against the risk of coercion:
[B]y requiring what is tantamount in the eyes of teachers and schoolmates to a profession of disbelief, or at least of nonconformity, the [excusal] procedure may well deter those children who do not wish to participate for any reason based upon the dictates of conscience from exercising an indisputably constitutional right to be excused.... [E]ven devout children may well avoid claiming their right and simply continue to participate in exercises distasteful to them because of an understandable reluctance to be stigmatized as atheists or nonconformists simply on the basis of their request.
Such reluctance to seek exemption seems all the more likely in view of the fact that children are disinclined at this *311age to step out of line or to flout “peer group norms.”
Id. at 289-90, 83 S.Ct. at 1607, 10 L.Ed.2d at 896-97 (Brennan, J., concurring).
Lee v. Weisman, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992), was the most recent instance in which the Court found psychological pressure pertinent. It concerned a challenge to the inclusion of a benediction and an invocation as part of a high school graduation ceremony. See id. at 580-82, 112 S.Ct. at 2652-53, 120 L.Ed.2d at 476-78. The Court, in an opinion by Justice Kennedy, invalidated the prayers because the particular context induced dissenters to participate. See id. at 586-99, 112 S.Ct. at 2655-61, 120 L.Ed.2d at 479-88. It specifically found that school officials’ pervasive control over the graduation ceremonies “place[d] public pressure, as well as peer pressure, on attending students to stand as a group or, at least, maintain respectful silence during the invocation and benediction.” Id. at 593-94, 597, 112 S.Ct. at 2658-59, 2660, 120 L.Ed.2d at 484. It also rejected the contention that making attendance at graduation ceremonies voluntary enabled the prayers to escape the Establishment Clause’s reach:
Everyone knows that in our society and in our culture high school graduation is one of life’s most significant occasions. A school rule which excuses attendance is beside the point. Attendance may not be required by official decree, yet it is apparent that a student is not free to absent herself from the graduation exercise in any real sense of the term “voluntary,” for absence would require forfeiture of those intangible benefits which have motivated the student through youth and all her high school years.
Id. at 595, 112 S.Ct. at 2659, 120 L.Ed.2d at 486. The combined effect of psychological pressure and the distinctive character of a graduation ceremony led the Court to conclude that dissenters were coerced to participate in the prayers. See id. at 588, 598,112 S.Ct. at 2656, 2661, 120 L.Ed.2d at 481-82, 487-88.
The plaintiffs have failed to elicit evidence legally sufficient to support their contention that students enrolled in BISD schools face a dilemma similar to that which confronted students in earlier cases. They offer only general statements about the risk of coercion. For example, Rabbi Hyman worries about “[t]he very real possibility of students being set apart and ostracized,” but provides no basis for his opinion, except for “the inherent dangers and hazards accompanying the ‘Clergy in Schools’ program.” His statement and others like it cannot carry the plaintiffs’ summary judgment burden because they are speculative. Moreover, no evidence suggests that attendance at CIS sessions represents a social convention of students, indicates who can learn of a student’s refusal to participate, or discloses the setting and manner in which school officials invite students. Given this state of the summary judgment record, a reasonable fact-finder could not infer that psychological pressure will coerce students to take part in a CIS session. Cf. Mergens, 496 U.S. at 261, 110 S.Ct. at 2377, 110 L.Ed.2d at 222-23 (Kennedy, concurring in part and concurring in the judgment) (finding no coercion, in part, because “[t]he Act does not authorize school authorities to require, or even to encourage, students to become members of a religious club or to attend a club’s meetings”). The majority therefore errs in holding that CIS fails the coercion test.
XI
We must review a claim alleging a violation of the Establishment Clause with close attention to the evidence. See Lee, 505 U.S. at 597, 112 S.Ct. at 2660-61, 120 L.Ed.2d at 487 (“Our Establishment Clause jurisprudence remains a delicate and fact-sensitive one.”); Lynch, 465 U.S. at 679, 104 S.Ct. at 1362, 79 L.Ed.2d at 613-24 (applying the Lemon test) (examining the particular context in which the government practice occurred); id. at 694, 104 S.Ct. at 1370, 79 L.Ed.2d at 623-24 (O’Connor, J., concurring) (“Every government practice must be judged in its unique circumstances to determine whether it *312constitutes an endorsement or disapproval of religion.”)- Only then can we fulfill our obligation as constitutional adjudicators “to distinguish between real threat and mere shadow.” Schempp, 374 U.S. at 308, 83 S.Ct. at 1616, 10 L.Ed.2d at 906-07 (Goldberg, J., concurring). The majority shirks this duty. It turns a blind eye to the fact that the plaintiffs have failed to carry their summary judgment burden as to either standing or the merits.31 As a result, the clergy are precluded from receiving a government benefit available to other constituencies — a chance to form a volunteer group that uses the unique skills of its members to further the education of students attending public school in Beaumont.
The majority’s decision puts BISD in a constitutionally untenable position. The school district now finds itself bound to treat the clergy differently than all other groups desiring to join its volunteer movement. But the Establishment Clause proscribes such discrimination. See Everson, 330 U.S. at 18, 67 S.Ct. at 513, 91 L.Ed. at 724 (“[The Establishment Clause] does not require the state to be [the] ... adversary *313[of religious believers]. State power is no more to be used so as to handicap religions, than it is to favor them.”); see also McDaniel v. Paty, 435 U.S. 618, 641, 98 S.Ct. 1322, 1335, 55 L.Ed.2d 593, 610-11 (1978) (Brennan, J., concurring in the judgment) (“The Establishment Clause does not license government to treat religion and those who teach or practice it, simply by virtue of their status as such, as subversive of American ideals and therefore subject to unique disabilities.”); Schempp, 374 U.S. at 306, 83 S.Ct. at 1615, 10 L.Ed.2d at 905-06 (Goldberg, J., concurring) (“[U]ntutored devotion to the concept of neutrality can lead to the invocation or approval of results which partake ... of a brooding and pervasive devotion to the secular and a passive, or even active, hostility to the religious. Such results are not only not compelled by the Constitution, but, it seems to me, are prohibited by it.”). This consequence of the majority’s disposition demonstrates why we must examine the evidence vigilantly before arriving at a determination in an Establishment Clause case.
We should affirm the grant of summary judgment to BISD. The district court correctly held that the plaintiffs have failed to carry them summary judgment burden on either the challenge to their standing or the challenge to their Establishment Clause claim. In reaching the contrary determination, the majority renders CIS the latest example of how character education has become “the ultimate casualty of the courts’ careless Establishment Clause jurisprudence.” Ingebretsen, 88 F.3d at 287 (Jones, J., dissenting from denial of rehearing en banc).
Accordingly, I dissent.
Before KING, Chief Judge, POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

. Dr. Thomas wanted the group of students to include “students who excel, regular students, those that are high risk, and invisible students.”


. Other groups involved in the school district’s volunteer effort included employees of Mobil Oil, senior citizens, and attorneys.


. The parent is the mother of one of the plaintiffs.


. The flyer provided statistics showing how youths involved with religious organizations are less likely to engage in undesirable behavior. It concluded: ''[A] strong RELIGIOUS base enhances education for socioeconomically disadvantaged children!”


. Mike Thompson, the Minister of the Spind-letop Unitarian Church, and Peter E. Hyman, the Rabbi for Temple Emanuel, later expressed concern to Dr. Thomas about the comment.


. A number of parents learned about the Program from a local newspaper article that appeared at the beginning of the school year. The article began with the following statement, which alarmed some parents: "In an age when police officers roam school halls to enforce the peace, Beaumont school superintendent Carrol Thomas would like to see ministers in the same place enforcing values.”


. During the pendency of this appeal, BISD instituted a parental consent requirement.


. Dr. Thomas subsequently explained that his unwillingness to discuss CIS with parents reflected his desire for parents initially to direct their concerns about the Program to school principals, and said that he had expressed willingness to meet with ADL members who had children enrolled in the Beaumont public schools.


. The plaintiffs’ parents and grandparent brought the suit as the plaintiffs’ next friends. See Fed.R.Civ.P. 17.


. The plaintiffs brought their Establishment Clause claim pursuant to 42 U.S.C. § 1983. See Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617, 99 S.Ct. 1905, 1916, 60 L.Ed.2d 508, 522 (1979).


. In a letter to the plaintiffs’ counsel, one of BISD’s attorneys stated that Dr. Thomas “has confirmed that the 'Clergy in Schools' program is being expanded to include the participation of non-clergy professional groups.” Dr. Thomas, however, testified at the hearing on the motion for a TRO that he had decided against involving non-clergy in CIS.


. In response to the denial of their motion for a TRO, the plaintiffs immediately filed an appeal, but later withdrew it.


. The majority neglects to mention ancillary matters that touch on the paramount issues before us. First, the absence of a separate document setting forth the district court’s judgment does not prevent us from hearing this appeal because neither the plaintiffs nor BISD has objected to this omission. See Bankers Trust Co. v. Mallis, 435 U.S. 381, 384-87, 98 S.Ct. 1117, 1120-21, 55 L.Ed.2d 357, 361-63 (1978) (per curiam), Second, the district court’s denial of standing applied to all claims. Third, the plaintiffs stated during oral argument that they do not allege a violation of the Family Educational Rights- and Privacy Act, see 20 U.S.C. § 1232h(b). Fourth, we do not address the claim that CIS also violates the Establishment Clause by favoring Christian religions over non-Christian religions because the plaintiffs failed to raise the claim below. See Little v. Liquid Air Corp., 37 F.3d 1069, 1071 n. 1 (5th Cir.1994) (en banc) (per curiam) (’’plaintiffs may not advance on appeal new theories or raise new issues not properly before the district court to obtain reversal of the summary judgment”). Fifth, we do not decide if the conduct of BISD during this litigation "has sown sectarian division” because the plaintiffs raise the issue for the first time in their reply brief. See United States v.Mann, 161 F.3d 840, 867 n. 91 (5th Cir.1998) (applying the plain error rule to determine whether or not to consider an argument raised for the first time in the reply brief); Abbott v. Local Union No. 142 of United Ass’ns of Journeymen & Apprentices of Pipe Fitting Indus., 429 F.2d 786, 788 (5th Cir.1970) (simply refusing to consider argument raised for the first time in the reply brief). Finally, the "Doe” pseudonym is an inappropriate way to identify the plaintiffs because the plaintiffs neither have appealed the district court’s denial of their motion to proceed anonymously, see Doe v. Beaumont Indep. Sch. Dist., 172 F.R.D. 215 (E.D.Tex.1997), nor have requested permission to proceed anonymously on appeal.
I disagree with the manner in which the majority treats two other ancillary issues. The majority conveys the impression that it considers the plaintiffs' state constitutional claim to possess merit, even though the order underlying this appeal only addresses standing and the Establishment Clause claim. See Eaton v. Courtaulds of N. Am., Inc., 578 F.2d 87, 90 (5th Cir.1978) (indicating that the unambiguous language determines an order's meaning). It also wrongly treats statements by BISD's counsel during argument before us as competent summary judgment evidence. See 7547 Corp. v. Parker & Parsley Dev. Partners, L.P., 38 F.3d 211, 220 (5th Cir.1994) (refusing to consider document offered for the first time on appeal that supported reversal of district court's grant of summary judgment).


. As it concludes that the threat of psychological pressure to acquiesce establishes an injmy in fact, the majority forgoes consider-alion of whether or not the plaintiffs have taxpayer standing.


. I discuss fully the shortcomings of the evidence as to psychological pressure in a later section of this opinion. See infra Part X.


. The parents and grandparent cannot establish standing based on their status as taxpayers. They sue only as next friends of the plaintiffs. See Pulido v. Bennett, 848 F.2d 880, 888 (8th Cir.1988) ("[bjecause [the plaintiff] ... sued as next friend of the children in her care, her standing depended on that of the children”), rev'd on other grounds, 860 F.2d 296, 297-98 (8th Cir.1988). Also, the complaint does not disclose a cause of action by the adult plaintiffs in their individual capacities. See Steele v. Van Buren Pub. Sch. Dist., 845 F.2d 1492, 1495 (8th Cir.1988) (explaining why a parent can raise an Establishment Clause in his individual capacity claim challenging an activity occurring in his child's school).


.The Fourteenth Amendment’s Due Process Clause makes the Establishment Clause applicable to the states and their political subdivisions. See School Dist., Penn. v. Schempp, *302374 U.S. 203, 215-16, 83 S.Ct. 1560, 1567-68, 10 L.Ed.2d 844, 854-55 (1963).


. For discussion of Justice O’Connor’s view of excessive entanglement, the final prong of the Lemon test, see infra note 30.


. Justices O'Connor and Kennedy, however, have criticized each other’s tests. Compare County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 627-32, 109 S.Ct. 3086, 3119-22, 106 L.Ed.2d 472, 516-20 (1989) (O'Connor, J., concurring in part and concurring in the judgment) with id. at 668-77, 109 S.Ct. at 3140-46, 106 L.Ed.2d at 543-49 (Kennedy, J., concurring in the judgment in part and dissenting in part).


. In Edwards v. Aguillard, 482 U.S. 578, 592-94, 107 S.Ct. 2573, 2582-83, 96 L.Ed.2d 510, 524-26 (1987), the Court stated on several occasions that the “primary purpose” of the legislation at issue was religious. These comments seemed to be at odds with the earlier declaration in Lynch v. Donnelly, 465 U.S. 668, 680, 104 S.Ct. 1355, 1362, 79 L.Ed.2d 604, 614-15 (1984), that a government policy or practice is invalid if "motivated wholly by religious considerations.” I find no real conflict between Edwards and Lynch. Consistent with Lynch, Edwards held the subject statute unconstitutional because the measure's only purpose was religious. See Edwards, 482 U.S. at 593, 107 S.Ct. at 2582, 96 L.Ed.2d at 525 (“the purpose of the Creationist Act was to restructure the science curriculum to conform with a particular religious viewpoint”). The Court, furthermore, removed any doubt about the continuing force of what Lynch said in the post -Edwards decision Bowen v. Kendrick, 487 U.S. 589, 108 S.Ct. 2562, 101 L.Ed.2d 520 (1988). In Bowen, it stated that “a court may invalidate a statute only if it is motivated wholly by an impermissible purpose.” Id. at 602, 108 S.Ct. at 2570, 101 L.Ed.2d at 535-36; see also id. at 602-03, 108 S.Ct. at 2571, 101 L.Ed.2d at 535-37 ("[I]t is clear from the face of the statute that the AFLA was motivated primarily, if not entirely, by a legitimate secular purpose .... Appellees cannot, and do not, dispute that, on the whole, religious concerns were not the sole motivation behind the Act, nor can it be said that the AFLA lacks a legitimate secular purpose.”).


. As proof of religious purpose, the plaintiffs also cite Dr. Thomas’ request for the clergy to provide support to students preparing for TAAS and an isolated statement of the Reverend Ollis Whitaker during the hearing on the motion for a TRO that expressed support for the use of Christianity "to implement better morals or persons.” The majority makes no mention of these pieces of evidence in explaining why purpose is a genuine issue of material fact. I agree with the finding implicit in this silence that Thomas' request and Whitaker's statement cannot carry the plaintiffs' summary judgment burden. Cf. Lynch, 465 U.S. at 679-80, 104 S.Ct. at 1362, 79 L.Ed.2d at 613-14 (focusing on the full context in which the case arose because "[f|o-cusfing] exclusively on the religious component of an activity would inevitably lead to its invalidation under the Establishment Clause”).


.Like the majority, I recognize that "government may play an active role in teaching civic values, virtues, and the community’s moral code, despite the fact that these values may overlap with religious beliefs.” See Bowen, 487 U.S. at 604 n. 8, 108 S.Ct. at 2571 n. 8, 101 L.Ed.2d at 537 n. 8 ("We also see no reason to conclude that the AFLA serves an impermissible religious purpose simply because some of the goals of the statute coincide with the beliefs of certain religious organizations.”); Board of Educ. v. Pico, 457 U.S. 853, 864, 102 S.Ct. 2799, 2806, 73 L.Ed.2d 435, 444-45 (1982) (plurality) ("We have also acknowledged that public schools are vitally important 'in the preparation of individuals for participation as citizens,' and as vehicles for 'inculcating fundamental values necessary to the maintenance of the democratic political system.’ We therefore are in full agreement with petitioners that local school boards must be permitted 'to establish and apply their curriculum in such a way as to transmit community values,’ and that ‘there is a legitimate and substantial community interest in promoting respect for authority and traditional values, *304be they social, moral, or political.' "); id. at 876, 102 S.Ct. at 2812-13, 73 L.Ed.2d at 452-53 (Blackmun, J., concurring in part and concurring in the judgment) ("Because of the essential function of schools, local education officials may attempt 'to promote civic virtues' and to 'awake[n] the child to cultural values.’ ”); Meitzer v. Board of Pub. Instruction, 548 F.2d 559, 579 (5th Cir.1977) (Gee, J., concurring in part and dissenting in part) ("The Constitution can hardly be read as commanding mentors to be neutral between virtue and vice in their pupils.”), aff'd in part and rev'd in part, 577 F.2d 311, 312 (5th Cir.1978) (en banc) (per curiam).


. No evidence suggests that the strong impression the majority thinks clergy volunteers make on students is any greater than the impression other volunteers make.


.Some cases have applied the religious-means-secular-ends lest in assessing purpose, while others have used it to evaluate effect. Compare Lynch, 465 U.S. at 699, 104 S.Ct. at 1373, 79 L.Ed.2d at 626-27 (Brennan, J., dissenting) (discussing purpose) and Larkin v. Grendel's Den, Inc., 459 U.S. 116, 123-24, 103 S.Ct. 505, 510-11, 74 L.Ed.2d 297, 304-06 (1982) (discussing purpose) and Schempp, 374 U.S. at 223-24, 83 S.Ct. at 1572, 10 L.Ed.2d at 858-59 (discussing purpose) and Karen B. v. Treen, 653 F.2d 897, 901 (5th Cir. Unit A Aug.1981) (discussing purpose), aff'd, 455 U.S. 913, 102 S.Ct. 1267, 71 L.Ed.2d 455 (1982) (mem.) with Allegheny, 492 U.S. at 618, 109 S.Ct. at 3114, 106 L.Ed.2d at 510 (Blackmun, J.) (citing Schempp, 374 U.S. at 295, 83 S.Ct. at 1610, 10 L.Ed.2d at 899-900 (Brennan, J., concurring)) (discussing effect) and Committee for Public Educ. & Religious Liberty v. Nyquist, 413 U.S. 756, 783 n. 39, 93 S.Ct. 2955, 2971 n. 39, 37 L.Ed.2d 948, 969 n. 39 (1973) (citing Schempp, 374 U.S. at 278-81, 83 S.Ct. at 1601-03, 10 L.Ed.2d at 890-92 (Brennan, J., concurring)) (discussing effect). This circumstance evinces uncertainty about the prong of the Lemon test to which the religious-means-secular-ends test relates. It does not indicate the existence of two distinct means-ends tests. See Hall v. Bradshaw, 630 F.2d 1018, 1020-21 (4th Cir.1980) (mentioning both the majority opinion and Justice Brennan's concurrence in Schempp in applying the religious-means-secular-ends test).


. In Karen B. v. Treen, 653 F.2d 897, 901 (5th Cir. Unit A Aug.1981), aff'd, 455 U.S. 913, 102 S.Ct. 1267, 71 L.Ed.2d 455 (1982) (mem.), one of our panels inferred the religious-means-secular-ends test from the portion of the majority opinion in School District of Abington Township, Pennsylvania v. Schempp, 374 U.S. 203, 223-24, 83 S.Ct. 1560, 1572, 10 L.Ed.2d 844, 858-59 (1963), where tire Court rejected as disingenuous the claim that a Bible reading, without comment, at the start of each school day was intended to further secular purposes:
[Ejven if its purpose is not strictly religious, it is sought to be accomplished through readings, without comment, from the Bible. Surely the place of the Bible as an instrument of religion cannot be gainsaid, and the State’s recognition of the pervading religious character of the ceremony is evident from the rule's specific permission of the alternative use of the Catholic Douay version as well as the recent amendment permitting nonattendance at the exercises. None of these factors is consistent with the contention that the Bible is here used either as an instrument for nonreligious moral inspiration or as a reference for the teaching of secular subjects.


. Justice Blackmun maintained that the religious-means-secular-ends test was just one factor to consider in reviewing a government *306policy or practice. See Allegheny, 492 U.S. at 618 n. 67, 109 S.Ct. at 3114 n. 67, 106 L.Ed.2d at 510 n. 67 (Blackmun, J.).


. As noted earlier, the majority agrees that "government may play an active role in teaching civic values, virtues, and the communities’ moral code, despite the fact that these values overlap with religious beliefs.” Supra note 22.


. In Lemon, the Court focused on the character and purposes of the benefitted institutions, the nature of the state aid provided, and the resulting relationship between government and religion in deciding whether or not the entanglement was excessive. See Lemon v. Kurtzman, 403 U.S. 602, 615, 91 S.Ct. 2105, 2112, 29 L.Ed.2d 745, 757 (1971). These factors provide little assistance in this case, which does not concern government aid to religious groups, as Lemon did. See id. at 606-10, 91 S.Ct. at 2108-10, 29 L.Ed.2d at 752-54.


. The administrative and political concerns are not entirely unrelated. ''[GJovernment participation in certain programs, whose very nature is apt to entangle the state in details of administration and planning, may escalate to the point of inviting undue [political] fragmentation.” Walz v. Tax Comm’n, 397 U.S. 664, 695-96, 90 S.Ct. 1409, 1425, 25 L.Ed.2d 697, 716-17 (1970) (Harlan, J.).


. Justice O’Connor treats excessive entanglement as an issue separate from endorsement. See Lynch, 465 U.S. at 687-89, 104 S.Ct. at 1367-68, 79 L.Ed.2d at 618-20 (O’Connor, J., concurring). She defines excessive entanglement as "institutional entanglement.’’ Id. at 689, 104 S.Ct. at 1368, 79 L.Ed.2d at 620 (O’Connor, J., concurring). Therefore, in contrast to Lemon, she omits political divisiveness as an aspect of excessive entanglement. See id. at 689, 104 S.Ct. at 1367-68, 79 L.Ed.2d at 620 (O'Connor, J., concurring). She considers political divisiveness to be an indicator of the effect of the message that the government conveys. See id. at 689, 693, 104 S.Ct. at 1368, 1370, 79 L.Ed.2d at 620, 622-23 (O'Connor, J., concurring).
We have adopted Justice O’Connor’s understanding of excessive entanglement. See Jones v. Clear Creek Indep. Sch. Dist., 977 F.2d 963, 968 (5th Cir.1992). My prior discussion of excessive entanglement accords with her conception. In this regard, I note that Justice O'Connor wrote the Court’s opinion in Agosti-ni. See Agostini v. Felton, 521 U.S. 203, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997).


. A non-subjective review of the summary judgment record reveals that the majority, to use its own words, "mischaracteriz[es]" the evidence. Several statements in the majority's response to this dissent exemplify this circumstance. According to the majority, Rabbi Hyman testified at the hearing on the motion for a TRO “that students had indicated to him that the 'Clergy in Schools' Program had made them feel uncomfortable.” The majority cites this circumstance as proof that students know that the volunteers are clergy. However, Rabbi Hyman's testimony actually was the following:
Q. You said that the program could make kids feel out of place. Do you have any evidence to show that — do you know of any kids that personally feel out of place because of this program or any indication or any evidence that the plaintiffs, the students, have felt out of place with this program?
A. I've had some kids come up to me and say, "Why are they doing that?” I actually had one mother say — yes, I have.
The question the students asked Rabbi Hy-man is open to a number of equally plausible interpretations, including that it indicates unease with CIS. Because no other evidence provides the context necessary to determine what the students meant by the inquiry, the question is legally insufficient to show that students are uncomfortable with CIS. See City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 569 (11th Cir.1998) (finding memo-randa open to equally plausible inferences legally insufficient by themselves to support claim); Transco Leasing Corp. v. United Stales, 896 F.2d 1435, 1445-46 (5th Cir.1990) (finding testimony that either or both of two pilots acted negligently sufficient to demonstrate the absence of an essential element of the contributory negligence defense). Therefore, the majority is incorrect in finding that Rabbi Hyman's testimony shows student “awareness that the volunteers [are] ... clergy.”
The majority also infers that students know that the volunteers are clergy from a "document [that] lists as a strength of the Program 'Students aware that ministers are aware of what’s happening in schools.' ” The document either was distributed or generated during the orientation session on the Program. However, the "Fact Sheet,” which volunteers subsequently received, nowhere stated that the Program would make "[s]tudents aware that ministers are aware of what's happening in schools.” The closest it came to such a statement was its recitation of the expectation that CIS would enable clergy to " be aware of what is happening in the schools.” Moreover, the volunteers agreed not to disclose to students their religious ties. Finally, no student testified that he knew that the volunteers were clergy. Given these facts, a reasonable fact-finder could not infer that students know that the volunteers are clergy. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 2512, 91 L.Ed.2d 202, 213-14 (1986).
Finally, the majority finds that a student "not wish[ing] to participate in the Program[ ] must so state in a classroom, where he is required to be present by State law, and which is filled with his peers, his teacher and the school official who has arrived without warning to shepherd him to the room full of clergy members.” No evidence in the summary judgment record supports this finding. The majority seems to assume that the situation facing students asked to participate in a CIS session is like that which confronted the dissenting students in Schempp. Needless to say, nothing in the law of summary judgment approves of the making of such an assumption. See Fed.R.Civ.P. 56(c); see also 10A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure §§ 2721-24 (3d ed.1998) (describing the materials that a court may consider in reviewing a summary judgment motion).